RE: RETROACTIVE PAYMENTS TO RETIRANTS IN LIGHT OF BAKER
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR REQUEST FOR AN OFFICIAL OPINION REGARDING THE ABILITY OF THE BOARD OF TRUSTEES OF THE OKLAHOMA FIREFIGHTERS PENSION AND RETIREMENT SYSTEM TO AWARD RETROACTIVE BENEFITS TO RETIRANTS AFFECTED BY THE RECENT DECISIONS HANDED DOWN IN THE WESTERN DISTRICT OF OKLAHOMA IN THE BAKER CASE. HE HAS AUTHORIZED ME TO PERSONALLY RESPOND TO YOUR LETTER ON HIS BEHALF.
PLEASE BE ADVISED THAT IT HAS BEEN DETERMINED BY THIS OFFICE THAT WE CANNOT RESPOND TO YOUR REQUEST IN AN OFFICIAL OPINION FORMAT. SUCH A RESPONSE COULD IMPLICATE THE FUTURE OF ANY LITIGATION THAT MIGHT STILL BE BROUGHT AGAINST THE BOARD. ADDITIONALLY, IT IS FELT THAT SUCH A DETERMINATION IS A MATTER OF SUCH EXTREME SENSITIVITY TO THE ONGOING APPROPRIATIONS PROCESS, THAT THE BOARD SHOULD CONSULT CLOSELY WITH LEGISLATIVE LEADERSHIP OFFICIALS BEFORE CONTEMPLATING ANY SUCH ACTIONS NOT CALLED FOR BY EXTANT STATE STATUTE OR BY BINDING COURT DECISION.
(MICHAEL SCOTT FERN)